 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 4547 
 
AN ACT 
To designate the facility of the United States Postal Service located at 119 Station Road in Cheyney, Pennsylvania, as the Captain Luther H. Smith, U.S. Army Air Forces Post Office. 
 
 
1.Captain Luther H. Smith, U.S. Army Air Forces Post Office 
(a)DesignationThe facility of the United States Postal Service located at 119 Station Road in Cheyney, Pennsylvania, shall be known and designated as the Captain Luther H. Smith, U.S. Army Air Forces Post Office.  
(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Captain Luther H. Smith, U.S. Army Air Forces Post Office.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
